GOTHARD, Judge.
Plaintiff, individually and on behalf of her minor daughter, filed suit for damages alleging that her minor daughter was bitten by defendant’s dog. Defendants filed a motion to dismiss, motion for sanctions, and motion for expedited hearing after plaintiffs failed to appear for scheduled depositions. After hearing, the trial court imposed sanctions on plaintiffs attorney in the amount of $150.00 in attorney fees. Plaintiff has appealed. We dismiss.
La. C.C.P. art. 5002 A provides:
An appeal from a judgment rendered by a city court or a parish court may be taken only within ten days from the date of the judgment or from the service of notice of judgment, when such notice is necessary.
The record reflects that the judgment on appeal was rendered on May 6, 1998, in open court. It was signed on May 13, 1998, and notice was issued on May 14, 1998. The motion for appeal was filed on July 13, 1998, some two months later. Accordingly, the motion for appeal is untimely. This court is without jurisdiction to rule on an untimely appeal. Guillot v. Consolidated Freightways, 583 So.2d 113 (La.App. 5 Cir.1991).
For the foregoing reasons the appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.